Citation Nr: 1002453	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  99-13 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability to include depression, anxiety, and 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.  He had additional duty in the Army National 
Guard from February 1983 to August 1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board previously remanded the issue on appeal 
back to the RO in January 2001, November 2005 and August 2007 
for further development of the record.  Afterward the case 
was returned to the Board for further review, which resulted 
in a November 2008 decision that denied the Veteran's appeal.  
The Veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  

In May 2009, the Court granted a Joint Motion to Remand 
(Joint Motion) this appeal to the Board for compliance with 
the instructions in the Joint Motion.  It has now been 
returned to the Board for this purpose. 

The Board observes that the Veteran was previously 
represented by the Maryland Department of Veterans Affairs.  
In August 2008, prior to re-certification of the issue on 
Appeal back to the Board, the representative notified VA of 
his intent to withdraw his representation.  The Veteran was 
notified of the representative's withdrawal in a separate 
letter, and he represented himself before the Board in 
November 2008.  

The record indicates that the Veteran was represented by a 
private attorney before the Court.  However, there is no 
record of an appointment of representation or power of 
attorney that would indicate a desire for the private 
attorney to represent the Veteran before the Board.  As such, 
he is now representing himself in the course of the appeal. 





FINDINGS OF FACT

1.  There is no credible supporting evidence that the 
Veteran's claimed in-service stressors actually occurred.

2.  The Veteran is not shown to have a psychiatric disability 
manifested by PTSD linked to a confirmed in-service stressor.

3.  The currently demonstrated psychiatric disability 
manifested by depression and anxiety is not shown to be due 
to any event or incident of the Veteran's period of active 
service, active duty for training, or inactive duty for 
training. 


CONCLUSION OF LAW

The veteran's current psychiatric disability is not due to 
disease or injury that was incurred in or aggravated by 
service or active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  The service treatment 
records have been obtained, as have pertinent records from 
the National Guard.  Extensive records have also been 
obtained from the Social Security Administration (SSA).  The 
Veteran has provided testimony at a hearing before the 
undersigned Veterans Law Judge. 

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  Importantly, the third sentence of 
38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and Court cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
Appeal, most recently in a January 2008 Supplemental 
Statement of the Case (SSOC).

At this juncture, the Board notes that a component of the 
Veteran's claim includes a contention that he has developed 
PTSD as a result of an assault during service.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) 
(2009) (previously 38 C.F.R. § 3.304(f)(3) (2008). 

In this case, the Veteran was provided with a duty to assist 
letter in June 2006, as well as a VA Form 21-0781a, Statement 
in Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD) Secondary to Personal Trauma.  The 
letter and the form advised the Veteran of the alternative 
sources of evidence that could constitute credible supporting 
evidence of his claimed stressors.  The Veteran returned this 
form in June 2006, and submitted another description of his 
stressors in September 2006.  However, he did not submit any 
additional evidence from the alternative sources described in 
the June 2006 letter or form, nor did he make VA aware of the 
existence of any such records.  While his description of the 
alleged assault in service differs in some regards from the 
version that was supplied to the April 2004 VA examiner, the 
Board will find below that these statements are not credible.  
Therefore, as there is no additional credible evidence in 
support of the Veteran's claimed assault that has been 
received since April 2004; there is no need to forward the 
Veteran's claims folder to a VA examiner for a second review 
and opinion.  The duties required by 38 C.F.R. § 3.304(f)(4) 
have therefore been met. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Regardless, with service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided). 

Service Connection

The Veteran contends that incidents during active service and 
during his service with the National Guard serve as stressors 
that are sufficient to support a diagnosis of PTSD.  He 
argues that he was sexually assaulted during active service, 
and that he was sexually harassed while in the National 
Guard.  The Veteran also argues that a breach of confidence 
regarding his medical status was a major component in the 
development of his anxiety and depression.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

If, the VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.

Where, however, a PTSD claim is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4); see also 
Patton v. West, 12 Vet. App. 272 (1999).

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

For service connection purposes, the term "Veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  38 U.S.C.A. § 
101(24) makes clear distinction between those who have served 
on active duty from training, as well as those who have 
served on inactive duty for training.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

The service treatment records are negative for any complaints 
or findings referable to any acquired psychiatric disorder.  
Subsequent to service, the Veteran asserts that his 
psychiatric disorder, including PTSD, is due to a series of 
events from his period of service including being sexually 
assaulted on multiple occasions both during his active duty 
service and during his service in the National Guard and 
having his privacy rights violated with regards to the 
illegal broadcast of his sensitive health information.  The 
claims file is replete with post service VA and private 
facility treatment records referencing treatment for a 
psychiatric disorder.

A June 1987 private treatment record from the Veteran's 
retired physician, Dr. O., states that the Veteran was being 
treated for anxiety and insomnia.

VA hospital records from December 1987 show that the Veteran 
was admitted for alcohol detoxification under diagnoses of 
reactive depression, alcohol abuse, and positive HIV.  He had 
no previous history of psychiatric hospitalization.  He was 
noted to have a history of alcohol use from age 15, as well 
as cocaine and marijuana.  He admitted to a promiscuous 
lifestyle with a history of venereal disease.  The Veteran 
had been discharged from the Army in 1983 and then worked for 
the National Guard as a full-time technician in personnel.  
He had tested positive for HIV in November 1986, after which 
the Veteran stated his life became difficult because he felt 
others found out about his positive test and he felt his boss 
was trying to get rid of him.  The Veteran reported telling 
his boss that if he did not leave him alone, he would get 
someone to kill him.  On admission, there was no evidence of 
thought disorder, but he was mildly depressed over his 
physical condition.  The diagnoses included alcohol 
dependence, continuous, and adjustment disorder with mixed 
disturbance of emotions and conduct.  Psychological testing 
administered at this time also suggested the potential for 
promiscuous behavior, impaired judgment, and the potential 
for antisocial behavior.  Paranoid features were evident such 
as general mistrust of others and hypersensitivity, and 
alcohol dependency was also a problem for him.  

January 1988 treatment records from Walter Reed show that the 
Veteran was unhappy with his job at the National Guard.  He 
was examined for vocational rehabilitation but found not to 
be a suitable candidate.  April 1988 records contain an 
assessment of an adjustment disorder. 

Personnel records show that the Veteran resigned from his 
civilian job with the National Guard in May 1988.  The reason 
for his resignation was not recorded.  

The Veteran was admitted to a VA facility for detoxification 
in May 1988.  November 1988 records note that the Veteran was 
experiencing hallucinations.  

August 1988 personnel records show that he was discharged 
from the National Guard and assigned to a reserve unit.  

An August 1989 private psychiatric examination that was 
apparently conducted for the SSA states that the Veteran was 
found to be HIV positive in 1985, and that his peers and 
supervisors reacted negatively to this information when it 
was publicized.  This caused the Veteran to have difficulty 
in adjusting.  He had been abusing alcohol and drugs such as 
cocaine, marijuana, LSD, hashish and heroin since 1982.  
Following examination, the impression was drug abuse by 
history, adjustment reaction to HIV, and depression secondary 
to the above.  

VA treatment records dated from 1989 to 1993 show that the 
Veteran was treated for many medical complaints, including 
anxiety and depression.  May 1991 notes record manipulative 
behavior.  September 1991 records state that the Veteran had 
a lot of anger and bitterness over his treatment in the 
National Guard.  His statements about his supervisor being 
out to get him had a paranoid flavor but the examiner added 
that they might be based in reality because given his 
positive HIV status it was quite likely that he was 
discriminated against in the military.  He did not seem to be 
paranoid at the present.  February 1993 records state that 
the Veteran had diagnoses of alcohol dependence, rule out 
organic delusional disorder, and rule out paranoid 
personality.

Records from Church Hospital dated August 1991 show that the 
Veteran was admitted for detoxification from alcoholism.  

In an October 1992 psychiatric assessment from Dr. L. of the 
VA to the Department of Health and Human Services, the 
Veteran was noted to have worked full time with the National 
Guard until 1988.  His leaving was precipitated by being 
tested HIV positive, and the knowledge of that test being 
spread around the base.  Consequently, he reported that his 
supervisor was out to get him and wanted him out of the 
Guard.  He also reported that someone "tried to use voodoo on 
me, but it backfired and killed the person using it".  He 
also reported that his former girlfriend attempt to poison 
him so she could dominate and subject him to her commands.  A 
March 1991 psychological assessment found no evidence of a 
thought disorder or delusional thinking, but also found that 
the Veteran used projection of blame as a defense and tended 
to be seen by others as rigid or oversensitive, which would 
likely lead to interpersonal difficulties.  An October 1991 
psychiatric assessment noted vague symptoms of possible 
hallucinations in the past but was without evidence of active 
psychosis or paranoid ideation.  He was seen by the author of 
the letter on five occasions subsequent to October 1991.  
This doctor stated that the current diagnoses were alcohol 
dependence, major depression, and rule out schizophrenia.  

November 1992 records from Church Hospital show that the 
Veteran was again admitted for treatment of alcohol 
withdrawal.  On mental status examination and review of the 
Veteran's thought content, he stated that he had been 
diagnosed as a paranoid schizophrenic.  He admitted to some 
suspicions but also said that he could prove them, and that 
he was extra careful.  As for obsessions, he stated that 
while working for a private company the previous year, other 
men had made sexual advances toward him, which upset him.  He 
admitted to suicidal thoughts and sometimes hearing voices 
when alone.  The diagnoses were paranoid schizophrenia by 
history, and alcohol dependence.  

The Veteran was hospitalized for treatment of alcohol abuse 
and dependence in June 1995.  Subsequent records show that he 
has been treated for this disability as an inpatient on many 
occasions.  These include additional admissions in July 1995 
and December 1997. 

In a June 1997 private treatment record, Dr. O., the 
Veteran's retired physician, reported that he had treated the 
Veteran since 1984.  The Veteran was diagnosed with anxiety 
and insomnia and he complained of having these disorders 
since his separation from service.  The physician had also 
treated the veteran for HIV and depression.  The physician 
noted that he was unable to provide an accurate detailed 
history of the veteran's conditions because a fire had 
destroyed all of his medical records.  Further, any and all 
clinical manifestations that would substantiate the diagnoses 
were destroyed as well.  

The Veteran was afforded a psychological evaluation in 
conjunction with a claim for SSA benefits in September 1997.  
He reported an approximately ten year history of severe 
depression with little amelioration through treatment.  Test 
results showed that the Veteran was an egocentric, isolative 
individual who was generally impulsive.  He was likely to 
experience longstanding recurrent episodes of serious 
depression, accompanied by suspiciousness, anxiety, and 
episodic psychotic features.  The diagnostic impression was 
major depression, chronic with frequent suicidal ideation and 
episodic psychotic features, and rule out personality 
disorder.  

In an October 1997 statement to the Board for Correction of 
Military Records, the Veteran stated that he had received 
psychiatric treatment during active service, but that no 
record of this treatment existed.  He also reported sexual 
harassment at his job with the National Guard, and said that 
he had been forced to resign by his supervisor.  

Records from Good Samaritan Hospital dated November 1997 show 
that the Veteran was admitted for treatment of an intentional 
drug overdose.  A psychiatry consult resulted in an 
impression of major depression with psychotic features by 
history.  He was noted to receive treatment at a VA facility 
for symptoms that included auditory hallucinations.  

November 1997 VA treatment records signed by a clinical 
psychologist show that the Veteran was recently discharged 
following a suicide attempt.  This was preceded by a 
hospitalization at a private facility.  The examiner 
discussed with the Veteran the necessity of addressing his 
alcoholism first and putting aside his "trauma issues" until 
stability could be obtained.  

VA treatment records from March 1998 show that the Veteran 
believed that he was being held against his will at the 
facility.  He was assured that he would be discharged after 
evaluation by a physician. 

Additional private medical records from Good Samaritan 
Hospital dated April 1998 show that the Veteran was admitted 
following an episode of binge drinking.  These records state 
in a section entitled "Legal History" that the Veteran 
underwent sexual harassment in the National Guard from 1988 
to 1990, and that possible legal action was pending.  The 
diagnoses included alcohol dependence and bipolar disorder.  

A June 1998 VA hospital report shows that the Veteran was 
admitted for treatment of diagnoses that included substance-
induced depression with psychosis, substance abuse versus 
dependency, polysubstance abuse versus dependency of alcohol, 
heroin, and marijuana, and rule out adjustment disorder 
versus major depressive disorder.  These records noted that 
the Veteran had been sexually abused at age 9.  He had a 
history of multiple admissions into the VA system for 
suicidal ideations, eight detoxifications, and three 
rehabilitation admissions.  

The Veteran was readmitted for treatment at a VA facility for 
the same disabilities as before in July 1998.  On this 
occasion, the diagnoses included mild PTSD.  It was noted 
that the Veteran did not have any combat experience.  
However, there was a possible traumatic incident in that 
while in the reserves he was traumatized by a breech of 
confidentiality regarding a medical disability.  Group 
therapy records from this hospitalization state that the 
Veteran reported he had tested seropositive while in the 
Guard and that this information was disseminated without his 
consent by a non-commissioned officer.  He had become 
increasingly distrustful as those around him made life 
difficult and he eventually resigned under pressure from his 
superiors.  Other group records show that he talked about the 
humiliation he felt when it was spread around the National 
Guard that he was HIV positive.  

A December 1998 decision from the Board for Correction of 
Military Records notes that the Veteran had elected not to 
undergo a discharge examination when he was separated from 
active duty in 1983 and that HIV was later detected during 
his service in the National Guard.  The Veteran acknowledged 
high risk behavior during this period.  The Board reviewed 
the Veteran's military and medical history.  It was 
determined that there was no evidence of record to show that 
the Veteran suffered from an illness or injury at the time of 
separation that would have prevented him from doing his duty, 
and no evidence that would indicate he contracted HIV as the 
proximate result of military duty.  Therefore, the Records 
Correction Board declined to change the record to reflect 
that the Veteran was discharged as the result of disability. 

In an April 1999 psychological report, the private 
psychologist, Dr. B., reported his assessment of the 
Veteran's psychological disorder.  The Veteran was anxious at 
the outset and stated that his life experiences made it 
difficult for him to trust other people.  The examiner 
recorded the events of the veteran's childhood, including his 
being abandoned by his parents, being raised by his paternal 
grandparents and being molested by a trusted family friend, 
an older male cousin and his oldest sister.  As a teen the 
Veteran experimented with alcohol and drugs.

The Veteran reported that he joined the military to escape 
his troubled youth.  He reported that his active service was 
normal for the most part; however, on his 21st birthday, 
while in a state of inebriation, he was sexually assaulted by 
a fellow soldier.  Despite these events, he was able to 
finish his service obligation without incident.  Following 
his separation from active duty he returned to live with his 
grandmother.  He reported that he started seeing a private 
physician for treatment for anxiety and insomnia in 1984.

The Veteran reported that his service in the National Guard 
was proceeding without incident until November 1986 when a 
routine blood test revealed a positive test for the HIV 
virus.  Further complicating the matter was the improper way 
in which the results were relayed to the Veteran.  According 
to the Veteran, the information was improperly revealed to 
several of his superiors and as a result the Veteran was 
subjected to moral judgment, criticism and a slew of 
harassing and threatening comments.  The Veteran reportedly 
self-medicated with alcohol.  However, he sought treatment 
for his alcohol addiction and was diagnosed with depression 
and started on Doxepin.  The Veteran had reported relapses 
and treatments related thereto.  The Veteran resigned from 
the Reserves; however, he reported continuing symptoms of 
depression and treatments thereof.

Based on this reported history, the psychologist concluded 
"it appears indisputable that [the Veteran] first came to 
need psychiatric intervention while in the Armed services in 
1984 and that the breach of confidence experienced in 1986 
with regards to the positive HIV test was pivotal in the 
severe exacerbation of psychopathology that resulted 
ultimately in repeated psychiatric hospitalizations and his 
resignation from the armed services.  In fact, he experienced 
the breach of confidence and its aftermath as a traumatic 
incident."

VA treatment records from April 1999 show that the Veteran 
desired treatment for PTSD.  May 1999 treatment records note 
the Veteran's military history, including his service in 
Germany while on active duty.  The Veteran reported feeling 
burned out in the military and left after a request to be 
assigned closer to home was denied.  While on active duty the 
Veteran indicated he had been sent to a psychiatrist by a 
non-commissioned officer when it was thought he was having 
problems after an incident in which a soldier with the 
Veteran was found to have drugs on him.  After discharge, the 
Veteran entered the National Guard.  It was noted that he was 
found to be HIV positive in 1987 and that this information 
had been released to the men in his unit.  This information 
was also spread to other units during summer camp.  The 
Veteran had begun to drink and use drugs after learning of 
his HIV status, and was told to resign or be fired from his 
position.  

In an October 1999 statement from the counselor at the 
Baltimore Veterans Center, it was noted the Veteran's 
reported traumatic experiences in the military related to 
sexual assault.  The counselor reported that she had observed 
his mood changes, tears and bouts with depression.  She 
concluded that these symptoms were related to the unfair 
treatment the veteran received in the military.

March 2001 VA treatment records show that the Veteran felt 
paranoid but denied hallucinations.  August 2001 VA treatment 
records state that the Veteran had a positive PTSD screen.  
He reported having been sexually assaulted, although the date 
of the assault was not reported. 

In August 2001 letters from the State Equal Employment 
Manager of the Maryland National Guard to the National Guard 
Bureau, it was argued that the Veteran abnormally suffered as 
a result of his medical condition being unlawfully publicized 
throughout the workplace.  Consequently, he incurred 
psychiatric difficulties while in the line of performing 
military duties. 

A January 2003 statement from a VA physician says that the 
Veteran had received mental health treatment at a VA facility 
since 1989.  He suffered from symptoms of anxiety and 
depression. 

An April 2003 letter from the private psychologist, Dr. B., 
reported the history of the Veteran's psychiatric treatment, 
starting with his return to the United States after discharge 
from active duty.  The Veteran was noted to have felt forced 
to sign the letter of resignation from the National Guard.  
It was the opinion of Dr. B. that the Veteran had suffered 
from a major depressive disorder, generalized anxiety 
disorder and alcohol abuse from June 1988 to October 2002.  
He further opined that the Veteran's diagnosis of HIV, his 
belief that this was a death sentence, and the demoralization 
and loss of self esteem after this information became public 
resulted in a significant exacerbation of his depression.  

In a January 2004 letter to the Office of Personnel 
Management cosigned by a VA physician, Dr. L., and a VA 
psychologist, Dr. M., they said it appeared the Veteran had 
been subjected to considerable pressure from one of his 
supervisors to participate in unwanted sexual relations in 
the months preceding his resignation from the National Guard.  
This created a hostile environment in which the Veteran 
believed he had to either give in or resign his position.  It 
was further noted that about this time the Veteran learned 
that he had been exposed to HIV.  The letter adds that "In 
what by (the Veteran's) account it appears to be an egregious 
breech of confidentiality, this fact was made known to others 
in (the Veteran's) unit".  This led to his being ostracized 
by others in his unit.  The examiners stated that the 
pressure to engage in unwanted sexual activity, hearing of 
his illness, and the breech of confidentiality and isolation 
from his unit caused the Veteran to experience a significant, 
clinical depression.  

The Veteran received a VA examination in April 2004.  The 
examiner noted that the Veteran's voluminous claims folder 
had been read, as had information that had been brought by 
the Veteran and his VA electronic records.  The examiner 
recorded the Veteran's history including his sexual 
molestation both prior to service and during service.  With 
regards to the incidents of in-service molestation, the 
Veteran reported the first incident occurred on his 21st 
birthday and involved him being touched inappropriately.  He 
did not recall if there was intercourse; however, he stated 
that this incident did not initially bother him.  The second 
incident occurred during his time in the Reserves.  A 
superior officer made unwanted sexual advances on the Veteran 
and he admitted this eventually led to intercourse.  Months 
later the Veteran found out he was HIV positive and when the 
superior officer learned of this news, he broadcasted it to 
people in the unit.  As a result, the Veteran felt humiliated 
and that his privacy had been violated and he self-medicated 
with alcohol.  Subsequently the Veteran received treatment 
for the alcohol addiction and underlying psychiatric 
disorder.

On objective examination, the Veteran was diagnosed with 
anxiety disorder, dysthymia, alcohol dependence in remission 
and cocaine indulgence/abuse in remission.  The examiner 
stated that after reading the voluminous claims file, 
information provided by the Veteran and VA electronic 
records, it was reasonable to conclude that the Veteran's 
anxiety disorder and dysthymia were not linked to service.  
The Veteran's reported sexual trauma, depression and anxiety 
were not well supported by consistent objective clinical 
findings and records in the file.  There was no objective 
supportable information that such allegations were directly 
related to the Veteran's service.  The examiner concluded 
that the Veteran was depressed due to current circumstances 
of life and not linked to service.

VA treatment records from 2004 to 2005 show that the Veteran 
continued to be treated for symptoms that included mild 
hallucinations, paranoia, and depression.  March 2005 records 
refer to a history of military sexual trauma and a depressive 
disorder.  

In a November 2005 VA record, the treating doctor indicated 
that the Veteran was under her care for PTSD.  The doctor 
reported that the Veteran was first diagnosed with PTSD in 
July 2003 and had received treatment at the facility since 
that time. The doctor opined that the Veteran met the full 
criteria for PTSD.  In this regard, the doctor reported that 
the Veteran had been burdened by his traumatic memories of a 
sexual assault and random maltreatment as the aftermath of a 
life -threatening condition, which occurred in the military 
(during his time in the National Guard) and had been dealing 
with the related symptoms for several years.

In a February 2006 VA record, the doctor concluded, after 
review of records attached to the Veteran's stressor 
statement, that the Veteran's decline in mental health status 
resulted from events during his military service and that it 
was not a direct result of his prior history of childhood 
sexual abuse.

In a September 2006 statement, then Veteran reported that he 
had been sexually assaulted by his roommate in his company 
barracks on his birthday in January 1983.  He stated that he 
was inebriated and that the roommate took advantage of him.  
The Veteran said that he was afraid to report the incident 
for fear of court martial.  The Veteran further reported that 
while in the National Guard, his supervisor sexually 
assaulted him through inappropriate touching, comments and 
other acts that made for an unhealthy workplace.  He 
eventually gave in to his supervisor's request for sex on one 
occasion, after which the harassment continued.  At about 
this same time, the Veteran indicated that he tested positive 
for HIV, and that this information was inappropriately mailed 
to the supervisor, who publicized it throughout the 
workplace.  The Veteran was very distressed by these events 
and they led to his resignation. 

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value. For example, an 
examiner's opinion that a current disorder "could be" related 
to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
a causal relationship).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (a doctor's statement framed in terms such 
as "could have been" is not probative).

Fourth, the fact that a Veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under which 
a treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds that service 
connection for an acquired psychiatric condition is simply 
not warranted.  There is no credible evidence of a 
psychiatric disability during the Veteran's period of active 
duty.  As for the traumas reported in the National Guard, 
there is no evidence to show that these occurred during 
active duty, active duty for training, or inactive duty for 
training.  And finally, as for the alleged traumas on which 
every opinion that is favorable to the Veteran is based, the 
Board finds that the Veteran's reports of these traumas are 
not credible.  Therefore, for reasons and bases that will be 
explained below, the Board finds the April 2004 VA 
examination is more probative than the remaining medical 
opinions that were based on reports of trauma provided by the 
Veteran.

With regard to the PTSD component of the psychiatric claim, 
the Board notes that even assuming, arguendo, that the 
Veteran has the requisite diagnosis of PTSD, the fact remains 
that there is absolutely no credible supporting evidence to 
show that the Veteran's claimed in- service stressor(s) 
occurred.  The Veteran contends that he was assaulted during 
his period of active duty on his 21st birthday when a fellow 
soldier touched him inappropriately.  However, there is no 
indication from the record that the Veteran reported any such 
incident and in fact, he stated that the incident did not 
initially bother him.  The Veteran contends he was assaulted 
a second time when he was in the National Guard when his 
supervisor pressured him for sex.  However, the record 
indicates that the Veteran became a civilian employee of the 
National Guard in February 1987 and was in that status when 
the reported assault began.  While the Board is aware that 
the Veteran still reported for periods of training as 
required by his Reserve obligation, nothing in the record 
establishes that this second reported incident took place 
during a period of active duty, active duty for training or 
inactive duty training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Thus, the Veteran's claimed stressors are simply 
not verifiable and he cannot meet the criteria for service 
connection for PTSD.

Additionally, the Veteran asserts that he developed his 
psychiatric disorder due to the maltreatment he received 
after his HIV status was revealed.  The Board notes that 
service connection for HIV has been denied by the RO and the 
denial subsequently confirmed in a separate Board decision.  
In this regard, the Board notes service connection on a 
secondary basis is not warranted.  See 38 C.F.R. § 3.310(a); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  On a 
direct basis, the evidence does not support a nexus between 
the Veteran's claimed psychiatric disorder and an event or 
incident of his period of service.  Once again, the record 
shows that the Veteran was a civilian employee of the 
National Guard when the reported incident occurred, if it did 
occur in the manner as reported by the Veteran.  Although the 
Veteran reports that the information continued to be spread 
to other units during summer camp, there is nothing in the 
record to show that the initial incident, if it did occur as 
described by the Veteran, took place during a period of 
active duty, active duty for training or inactive duty 
training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  38 
C.F.R. § 3.303.  

In this regard, the Board notes that all of the medical 
opinions in support of the Veteran's contentions are based on 
the Veteran's reports of sexual assaults, sexual harassment, 
and the incident in which the Veteran's HIV positive status 
was shared at his workplace.  However, these reports are not 
supported by the evidence on file.  

Currently, the only other evidence of record supporting the 
Veteran's claim is the various lay statements submitted by 
the Veteran.  The Board notes that the Veteran is competent 
to report that he was sexually assaulted and harassed.  
However, the Board must also make a finding as to the 
Veteran's credibility.  In this instance, the Board is unable 
to find that the Veteran is credible.  

The medical evidence is filled with references to symptoms, 
traits, and incidents that damage the Veteran's credibility.  
The December 1987 VA hospital records note in part that 
Veteran had paranoid features with a general mistrust for 
others and hypersensitivity.  He also had impaired judgment 
and a potential for antisocial behavior.  VA treatment 
records from November 1988 note that the Veteran was 
experiencing hallucinations.  September 1991 records say that 
the Veteran's statements about his supervisor in the National 
Guard had a paranoid flavor but go on to speculate that it 
was possible the Veteran was discriminated against.  In an 
October 1992 psychiatric assessment, he not only complained 
that his supervisor was out to get him, but also indicated 
that someone had used voodoo on him, and that his girlfriend 
had given him poison so that she could control him.  November 
1992 records note past diagnoses of paranoid schizophrenia, 
and the Veteran admitted to suspicions he claimed he could 
prove.  He was also noted to be obsessed with a claim of 
sexual harassment at a private company where he worked after 
leaving the National Guard.  September 1997 psychological 
testing describes the Veteran as egocentric and impulsive, 
and state he was likely to experience episodes of 
suspiciousness, anxiety, and episodic psychotic features.  
July 1998 records contain diagnoses of polysubstance-induced 
depression with psychosis.  More recent treatment records 
dating from 2004 to 2005 indicate that the Veteran continued 
to be treated for symptoms that included mild hallucinations 
and paranoia.  

Given the medical evidence that repeatedly shows symptoms of 
paranoia and hallucinations, as well as outlandish claims 
regarding voodoo and poisoning, and a history of repeatedly 
seeing sexual harassment even in events that occurred after 
discharge from service to the extent that it was categorized 
under obsessions by a medical professional, and given the 
complete lack of any other supporting evidence, the Board 
finds that the Veteran's statements about his various 
incidents of sexual trauma and harassment are not credible.  
It follows that any medical opinions based on these 
assertions are of little probative value.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional); see also Black v. Brown, 5 Vet. App. 177, 180 
(1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  

The Board emphasizes at this point that this decision does 
not imply that the veteran is not sincere in his beliefs 
regarding what happened in service and in the Guard, and in 
the etiology of his psychiatric disabilities.  The Board is 
not questioning the Veteran's honesty, but instead finds that 
his symptoms impair his ability to know the truth.  The Board 
also stresses that this is not a medical finding regarding 
the Veteran's competency but is a legal finding pertaining to 
the Veteran's capacity to tell the truth.  Once his claimed 
stressors are dismissed as not credible, the evidence of 
record simply fails to show a causal relationship between the 
veteran's current psychiatric disorder and an event or 
incident of his period of service.

In contrast, the April 2004 VA opinion was based both an 
examination of the Veteran and of the claims folder.  The 
examiner concluded that the Veteran was depressed due to his 
current life circumstances and not due to service.  The 
examiner did not rely on any unsupported findings or 
allegations to formulate this opinion.  For these reasons, 
the Board finds the April 2004 VA examination report to be of 
greater probative value.  See Owens v. Brown, 7 Vet. App. at 
433 (1995).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a chronic acquired psychiatric 
disorder to include depression, anxiety and PTSD is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


